Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on November 08, 2019. Claims 1-21 are pending. 

Claim Objections
	Claims 1-20 are objected because of the lack of antecedent basis. All independent claims recited “(b) a second record for a first provider in the datastore, wherein the second record comprises a data field with a second assigned taxonomy-based classification for the second provider from the taxonomy”. The claim did not recite any second provider before it. Appropriate correction is required. All dependent claims are objected based on their respective dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Pub. No. : US 20180239870 A1) in the view of Porter et al. (Pub. No. : US 20200019767 A1), Tripathi et al. (Pub. No. : US 20200387545 A1), Kuklinski et al. (Pub. No. : US 20170132866 A1), and Sandberg et al. (Pub. No. : US 20110054944 A1)

As to claim 1 Goldman teaches storing healthcare provider data to one or more sections of memory which includes any data representing general or identifying characteristics of a healthcare provider (i.e. storing first, second, and third records as claimed), see paragraphs [0124], [0068]. Goldman does not explicitly says the identifying characteristics includes “assigned taxonomy-based classification”. However, similar art Porter teaches document may be classified and assigned to metadata fields of the document (i.e. assigned taxonomy-based classification), see paragraphs [0032]-[0033]. Goldman further teaches storing the claim submission data to one or more sections of memory (i.e. first, second, and third claims as recited in the claim) see paragraph [0149], where Goldman generates risk score the claim data but not the classification scores. However, similar art Tripathi teaches digital document classification system utilizes a classification model to determine category scores for a plurality of segments from an electronic document (i.e. generating plurality of predicted taxonomy-based classification scores for each classification in the taxonomy), see paragraph [0020] and classifying electronic documents with categories that are representative of the topics within the electronic documents (i.e. identify taxonomy-based classification for the claims such as first, second, and third claims), see paragraphs [0031], [0086]. Tripathi further teaches the digital document classification system 

As to claim 2 Goldman together with Porter, Tripathi, Kuklinski, and Sandberg teaches a method according to claim 1. Kuklinski teaches wherein the first assigned taxonomy-based classification is selected from the group consisting of null, empty, unknown, and not populated (paragraph [0201]). 

As to claim 3 Goldman together with Porter, Tripathi, Kuklinski, and Sandberg teaches a method according to claim 1. Porter teaches responsive to assigning the match condition to the second claim, programmatically assigning the second claim to an electronic bypass queue (paragraph [0020]). 

As to claim 4 Goldman together with Porter, Tripathi, Kuklinski, and Sandberg teaches a method according to claim 3. Porter teaches updating a user interface to indicate assignment of the second claim to the bypass queue (paragraph [0023]). 

As to claim 5 Goldman together with Porter, Tripathi, Kuklinski, and Sandberg teaches a method according to claim 1. Porter teaches responsive to assigning the not matched condition to the third claim, programmatically assigning the third claim to an electronic review queue (paragraph [0005]). 

As to claim 6 Goldman together with Porter, Tripathi, Kuklinski, and Sandberg teaches a method according to claim 1. Goldman teaches updating a user interface to indicate assignment of the third claim to the review queue, wherein updating the user interface comprises generating a notification (paragraph [0012]). 

As to claim 7 Goldman together with Porter, Tripathi, Kuklinski, and Sandberg teaches a method according to claim 1. Porter teaches comprising automatically reassigning a fourth claim assigned to the electronic review queue to the standard queue (paragraph [0029]). 

	As to claims 8-21, they have similar limitations as of claims 1-7 above. Hence, they are rejected under the same rational as of claims 1-7 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169